The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                     Tuesday, May 12, 2015

                                       No. 04-15-00281-CR

                                        Kevin BALDITT,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR3121
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
         The trial court imposed sentence on July 21, 2014, and appellant did not file a motion for
new trial. Because appellant did not file a timely motion for new trial, the deadline for filing a
notice of appeal was August 20, 2014. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal was
not filed until April 27, 2015, and appellant did not timely file a motion for extension of time to
file the notice of appeal. See TEX. R. APP. P. 26.3.

        We therefore ORDER appellant to file a written response in this court on or before June
11, 2015 showing why this appeal should not be dismissed for lack of jurisdiction. See Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that timely notice of appeal is
necessary to invoke court of appeals’ jurisdiction). If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed for want of jurisdiction. If a supplemental
clerk’s record is required to show jurisdiction, appellant must ask the trial court clerk to prepare
one and must notify the clerk of this court that such a request was made. All deadlines in this
matter are suspended until further order of the court.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court